Citation Nr: 0932872	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of vision in the right eye, and if so, whether service 
connection is warranted for the claimed disability.

2.  Entitlement to service connection for a bladder condition 
to include urinary tract infections and prostatitis.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In October 2008, the Board remanded these issues to the RO 
for proper VCAA notification.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of each claim (as reflected in the May 2009 
supplemental statement of the case (SSOC)) and returned these 
issues to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In October 1988, the RO denied the claim of entitlement 
to service connection for right eye loss of vision.  The 
Veteran did not file a notice of disagreement with this 
decision.

2.  Evidence associated with the claims file subsequent to 
the October 1988 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for loss 
of vision in the right eye.

3.  The evidence of record shows that the Veteran does not 
have a current bladder disorder related to active military 
service.

4.  The credible evidence of record does not show that the 
Veteran's posttraumatic headaches are manifested by frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied entitlement 
to service connection for right eye loss of vision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for loss of vision of the right eye is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2008).

3.  The criteria for entitlement to service connection for a 
bladder disorder to include urinary tract infections and 
prostatitis have not been met.  38 C.F.R. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  The criteria for an evaluation in excess of 30 percent 
for posttraumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.124a, Part 4, Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2009 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claim for service 
connection for a bladder condition.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter notified the Veteran of how the 
disability rating and effective date will be determined if 
his claim is granted.  

Regarding the Veteran's claim to reopen entitlement to 
service connection for loss of vision of the right eye, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial. 

An April 2009 VCAA letter provided to the Veteran included 
the criteria for reopening the previously denied claim of 
entitlement to service connection for vision loss of the 
right eye, the criteria for establishing service connection, 
and information concerning why the claim was previously 
denied.  This letter also informed the Veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter notified the Veteran of how the disability rating and 
effective date will be determined if his claim is granted.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

The April 2009 VCAA letter notified the Veteran that in order 
to support his increased rating claim for posttraumatic 
headaches, medical or lay evidence must show a worsening or 
increase in severity and the effect that worsening or 
increase in severity has on his employment and daily life.  
The letter provided the Veteran with the diagnostic criteria 
used to rate the Veteran's posttraumatic headaches.  The 
Veteran was also informed of the type of evidence considered 
in determining the disability rating to include the nature 
and symptoms of the condition, severity and duration of the 
symptoms, impact of the condition on employment and daily 
life and specific tests or measured results.  The letter 
provided the Veteran with examples of evidence that are 
relevant in assigning a disability rating including private, 
VA or other Federal treatment and hospitalization records, 
recent Social Security determinations, job application 
rejections, statements from people who have witnessed how the 
symptoms of his disability affect him and any other evidence 
that shows the extent of the disability.  

The Board notes that the April 2009 VCAA letter regarding his 
claims to reopen entitlement to service connection for loss 
of vision of the right eye, entitlement to service connection 
for a bladder condition and entitlement to an increased 
rating for posttraumatic headaches was provided to the 
Veteran after the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of the notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in May 2009 after the notice was provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or an SSOC, is 
sufficient to cure a timing defect).  For the reasons stated 
above, it is not prejudicial to the Veteran for the Board to 
proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, medical records from the Wisconsin 
Correctional Facility, VA treatment records and a February 
2009 VA examination for headaches.  The Board observes that 
the VA examination dated in February 2009 for headaches 
indicates that the examiner did not review the Veteran's 
claim files.  Nevertheless, in this case, the Board finds 
that the VA examination is adequate for rating purposes.  
When analyzing a claim for an increased disability rating, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Furthermore, the Veteran has not asserted and the claims file 
does not show that evidence in the claims file would have 
affected the observations of the examiner.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the 
claims file would not affect the observations of an examiner, 
the failure to review it does not prejudice the claimant).  

The Board notes that the Veteran was not provided with a VA 
examination or opinion for his claims of entitlement to 
service connection for a bladder condition and to reopen 
entitlement to service connection for vision loss of the 
right eye.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability or symptoms of 
a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, the medical evidence of record 
does not show a current disability for the Veteran's claim 
for a bladder condition.  Furthermore, there is no evidence 
of a bladder condition to include urinary tract infections or 
prostatitis during military service.  For claims to reopen, 
VA is not required to provide an examination or obtain a 
medical opinion to create new evidence that may or may not be 
material.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA 
is not required to provide the Veteran with a VA examination 
or opinion in conjunction with those claims.

The Board observes that the Veteran indicated that he 
received further treatment at the Wisconsin Correctional 
Facility that is not of record.  VA sent the Veteran a form 
to authorize and consent to release of medical information to 
VA.  The Veteran signed the form and included the address of 
the Wisconsin Correctional Facility in April 2007.  
Thereafter, the Veteran submitted a letter in April 2007 that 
advised VA that he did not give any permission to share his 
private files with anyone or any agency other than what he 
specifically authorizes and those include only his mother and 
his attorney at this time.  Thereafter, VA sent a letter to 
the Veteran noting that the correctional facility charges for 
copies of medical treatment record and the agency does not 
have fund to pay these charges.  The letter notified the 
Veteran to send a copy of these treatment records to the VA 
if he would like them to be considered.  

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims. 

II.  New and Material Evidence

An unappealed rating decision in October 1988 denied the 
Veteran's claim of entitlement to service connection for 
right eye loss of vision on the basis that the evidence did 
not show that this condition was incurred in military service 
or that it is secondary to any service-connected conditions.  
The relevant evidence of record at the time of the October 
1988 rating decision consisted of, service treatment records, 
a private eye examination in February 1987, VA examinations 
dated in March 1987 and August 1988 and the Veteran's lay 
statements.  The Veteran did not file a notice of 
disagreement following the rating decision.  Therefore, the 
October 1988 rating decision is final based on the evidence 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In January 1999, a claim to reopen the issue of entitlement 
to service connection for loss of vision of the right eye was 
received.  Relevant evidence of record received since the 
October 1988 rating decision includes lay statements from the 
Veteran, medical records from the Wisconsin Department of 
Corrections and a VA examination for the left eye dated in 
February 2009.  

The Board does not find that the Veteran has submitted 
evidence qualifying as "new and material."  The evidence 
submitted consists of the Veteran's lay statements linking 
the vision loss in the right eye to the left eye injury in 
military service and his service-connected left eye 
disability.  Such statements were already of record at the 
time of the last final denial.  Additional statements of this 
type do not relate to an unestablished fact necessary to 
substantiate the claim; namely, that his current loss of 
vision in the right eye is medically linked to either his 
active duty service or his service-connected disabilities.  
In addition, the record contains a VA examination in February 
2009 for the left eye, which documents that the Veteran's 
right eye with and without glasses was in the range of 20/100 
and a super pinhole did not make it any better.  Reading up 
close was no more than 20/170 and strong plus lenses did not 
improve close up reading results.  The Board notes that the 
medical evidence prior to the October 1988 VA examination 
showed that the Veteran had vision loss of the right eye.  
Thus, the Board finds that the evidence included in the 
February 2009 VA examination is cumulative.  Accordingly, the 
Board finds that the Veteran's lay statements, which do not 
qualify as medical evidence, and the results of the February 
2009 VA examination are cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and do not raise a 
reasonable possibility of substantiating the claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.156(a).

Accordingly, having determined that new and material evidence 
has not been submitted, the Veteran's request to reopen the 
claim for service connection for vision loss of the right eye 
is not warranted.

III.  Merits of the Claim for Service Connection 

The Veteran filed a claim for entitlement to service 
connection for a bladder condition to include urinary tract 
infections and prostatitis in February 2004.  He contends 
that his bladder condition is related to military service.   
The Veteran also asserts that his bladder condition is the 
result of denial of medical care while the Veteran was 
incarcerated after service.  The RO denied the Veteran's 
claim in April 2004.  The Veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

As noted above, in order for the Veteran to be entitled to 
service connection for a bladder condition to include urinary 
tract infections and prostatitis, the medical evidence must 
show a diagnosis of the claimed disability.  A July 2003 
medical record from the Wisconsin Department of Corrections 
noted that the Veteran complained of pressure at the 
prostate, burning on urination and that his urine stream had 
been reduced to a trickle.  He was diagnosed with probable 
urinary tract infection.  The Veteran was transferred offsite 
for medical treatment.  He was diagnosed with 
prostatitis/urinary tract infection, which was treated with 
antibiotics.  An August 2003 medical record shows that the 
Veteran sought treatment fro his urinary tract infection.  In 
September 2003, the Veteran complained of pain on urination 
and difficulty with starting a urine stream.  He also 
complained of kidney pain, ureter pain and prostate pain.  He 
reported a urinary tract infection a few months ago that had 
not become better.  The Veteran was prescribed an antibiotic.  
In October 2003, the Veteran reported that his dysuria had 
resolved.  A CT scan of the Veteran's abdomen in March 2005 
noted that the Veteran's bladder was grossly unremarkable.  
In a November 2008 VA treatment record, the Veteran denied 
dysuria, frequent urination and nocturia.  Although the 
evidence shows treatment for urinary tract infections in 
2003, there is no evidence of a diagnosis of chronic or 
recurrent urinary tract infections, continuing treatment for 
urinary tract infections or any residuals from the urinary 
tract infections in 2003.  Furthermore, it appears that the 
Veteran's urinary tract infections had resolved prior to the 
Veteran filing his claim in February 2004.  Accordingly, the 
Board finds that evidence of record does not show that the 
Veteran has a current bladder disability to include chronic 
or recurrent urinary tract infections or prostatitis during 
the appeals period.  

The Board notes that the Court has held that the requirement 
of a current disability is present "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).   
In McClain, the Board found that the veteran had a disability 
related to service but that it had subsequently "resolved."  
Id.  at 323.  McClain is distinguishable from the present 
case.  In this case, the evidence shows that the Veteran did 
not have a current disability that resolved during the 
appeals period and the Board finds that the Veteran's urinary 
tract infections and prostatitis diagnosed in 2003 is not 
related to service.  
  
Specifically, the evidence of record shows that the Veteran's 
urinary tract infections in 2003 are unrelated to service.  
The record lacks evidence showing that the Veteran had any 
bladder disorders to include urinary tract infections or 
prostatitis during service, incurred calculi of the bladder 
to a compensable degree within the first year of discharge 
from service, or manifested a continuity of symptomatology 
indicative of a bladder condition in the first several years 
following discharge from service in February 1973.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309; Pond v. West, 12 Vet. App. 341, 
346 (1999).  The January 1972 entrance examination noted that 
the Veteran's genitourinary system was normal.  The service 
treatment records show that the Veteran did not complain of 
or receive treatment for any bladder condition, urinary tract 
infections or prostatitis during military service.  

Finally, there is no medical evidence of record relating the 
Veteran's urinary tract infections in 2003 to service.  The 
evidence of record is devoid of any objective medical 
evidence of complaints or treatment for urinary problems or 
prostatitis until 2003, approximately 30 years after service.  
There is no medical evidence of record showing symptoms of 
any bladder conditions, urinary tract infections or 
prostatitis prior to 2003.  This lapse in time weighs against 
the Veteran's claim.  Furthermore, the evidence of record 
indicates that no physician has ever asserted that the 
Veteran's urinary tract infections or prostatitis in 2003 is 
related to any incident or disease in service.  

Given the lack of evidence of a chronic bladder condition 
during the appeal period, the lack of evidence of in-service 
complaints, diagnosis, or treatment for bladder problems, 
urinary tract infections or prostatitis, the length of time 
following service prior to competent evidence of any urinary 
tract infections or prostatitis and the absence of any 
medical opinion suggesting a causal link to the Veteran's 
service, the Board finds that the preponderance of the 
evidence is against this claim. Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990). 

IV.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic headaches are currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 for migraine headaches.  Under Diagnostic Code 
8100, migraine headaches with characteristic prostrating 
attacks occurring on average once a month over the last 
several months are rated 30 percent disabling.  Migraine 
headaches manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
adaptability warrants a 50 percent disability rating.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  
  
The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 
2007), "prostration" is defined as "complete physical or 
mental exhaustion."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), in 
which "prostration" is defined as "extreme exhaustion or 
powerlessness."

The Veteran reported that his headaches are very frequent, 
mostly daily and are completely prostrating more than once a 
month.  See notice of disagreement dated in June 2004.  He 
contends that his service-connected headaches fall within the 
criteria of very frequent completely prostrating prolonged 
attacks productive of severe economic adaptability.  See 
letter from Veteran received in November 2006.
The Veteran also asserts in a letter received by the RO in 
February 2008 that he was on no work status for almost 20 
years due to his bilateral knee and migraine disabilities.  

The Veteran was provided with a VA examination for his 
headaches in February 2009.  The Veteran reported that he had 
severe headaches, which are relieved only by closing his eyes 
and lying down.  He also noted that he soaks his head in a 
tub of hot water.  The Veteran described the pain as 
beginning in his eyes and extending backward.  The examiner 
noted that he asked the Veteran several times to describe the 
headaches, including frequency and onset; however, the 
Veteran could not provide consistent plausible answers to the 
questions.  The Veteran reported he had headaches 
approximately two to three times a week, morning or 
afternoons, lasting four to five hours.  He treats the 
headaches with lying down and he found over the counter 
Tylenol did not help.  The examiner noted that the Veteran 
did not provide consistent descriptions of either tension or 
migraine headaches.  A recent CT scan noted mild bilateral 
maxillary mucosal sinus disease with multiple mucus retention 
cysts versus polyps.  The examiner provided the opinion that 
the current headache symptoms are as least as likely as not 
in part related to the sinus cysts.  The examiner reported 
that the Veteran was difficult to interview and examine, 
because he was consistently inconsistent with his report of 
symptoms and he was delusional.  

The Board notes that a lay person is competent to testify 
about injury or symptomatology where the determinative issue 
is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The Veteran's statements about the frequency and 
severity of his condition are the type of evidence that is 
within the knowledge and experience of a lay person. 
 
Although the Veteran is competent to provide evidence about 
these symptoms, it does not mean that such evidence is 
credible.  It is the responsibility of the Board to weigh the 
evidence, both medical and lay evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998). Evidence that is internally 
inconsistent or inconsistent with other evidence of the 
record lacks credibility.  Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996). 

As discussed above, the Veteran asserts that his headaches 
have increased in severity to the point that they are very 
frequent completely prostrating prolonged attacks productive 
of severe economic adaptability.  However, the Board finds 
that these statements are inconsistent with the evidence of 
record.  The Board notes that the Veteran's treatment records 
from the correctional facility did not document any 
complaints or treatment for headaches.  A November 2008 VA 
treatment record revealed that the Veteran complained of 
headaches and he asserted that his headaches have progressed 
to meningitis and encephalitis.  The Veteran told the 
physician that he felt justified in his diagnosis because a 
jury stated he was competent.  The treatment record did not 
discuss the Veteran's symptoms of his headaches or the 
frequency in which they occur.  The Veteran reported in the 
February 2009 VA examination that his headaches were treated 
with shots of Demerol in the neck while he was in prison.  
However, a review of the Veteran's medical records from his 
incarceration reveal that he was not treated with Demerol 
shots to the neck.  

The record also shows that the Veteran's statements are 
internally inconsistent.  During the February 2009 VA 
examination, the Veteran reported he had headaches 
approximately two to three times a week, morning or 
afternoons, lasting four to five hours and he treats these 
headaches by lying down.  The examiner was unable to discuss 
the frequency or type of headaches, as the Veteran's 
statements were inconsistent with each other.  The examiner 
specifically noted that the Veteran stated that he had to lie 
down for period of four to five hours due to his headaches, 
yet he stated that he was unable lie in bed for more than 
four hours.  The examiner reported that the interview and 
examination was difficult because the Veteran was 
consistently inconsistent with his report of symptoms and the 
Veteran was delusional.  Based on the foregoing, the Board 
finds that the Veteran's statements regarding the severity of 
his headaches are not credible.  

The Board observes that there is no other evidence in the 
record to include lay statements from family or friends that 
have observed the Veteran's symptoms, which would indicate 
that the Veteran has frequent, completely prostrating and 
prolonged exacerbations of headaches, productive of severe 
economic inadaptability.  Based on the foregoing, the Board 
finds that a rating in excess of 30 percent for the Veteran's 
post traumatic headaches is not warranted for the entire 
appeals period. 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected post traumatic headaches is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's headaches with the 
established criteria found in the rating schedule for 
migraine headaches shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The Board notes that the record shows that the Veteran is 
unemployed and the Veteran asserts that his unemployment is 
partly due to his headaches.  However, the overall evidence 
does not indicate that his headache disability by itself has 
caused marked interference with his employment.  Furthermore, 
the medical record does not show that the Veteran's 
posttraumatic headaches have necessitated frequent periods of 
hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).










	(CONTINUED ON NEXT PAGE)



ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for vision loss of the right eye is denied.

2.  Entitlement to service connection for a bladder condition 
is denied.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected post traumatic headaches is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


